Per Curiam :
We have given to this case a thorough examination, and have ■carefully considered all the specifications of error; yet we are not able to find any error in the record. We do not discover that the learned judge, in his able arid clear charge, stated either the law or the facts incorrectly. The rulings relating to the admission of evidence are free from error. The record shows affirmatively that the jury gave single damages only for the oak; this gave a clear right to the court to double those damages. Clark v. Sargeant, 112 Pa. 16, 5 Atl. 44.
Judgment affirmed.